Citation Nr: 1105173	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to Department of Veterans Affairs improved 
pension benefits including special monthly pension based on the 
need for regular aid and attendance or being housebound for 
accrued benefit purposes.  

2.  Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from August 1952 to June 1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from August 2008 rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, denied 
the Appellant's claim for accrued benefits and 
nonservice-connected burial benefits.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  


REMAND

The Appellant asserts that both VA improved pension benefits 
including special monthly pension based on the need for regular 
aid and attendance or being housebound for accrued benefit 
purposes and nonservice-connected burial benefits are warranted 
as the Veteran's claim for VA improved pension benefits was both 
pending before the RO at the time of his demise and supported by 
the evidence then of record.  

In its August 2008 rating decision, the RO informed the Appellant 
that:

An accrued benefit is any money we owe a 
veteran at the time of death.  We can't 
approve your claim for accrued benefits 
because VA did not owe the Veteran any 
money.  

In its July 2009 statement of the case (SOC) issued to the 
Appellant and her accredited representative, the RO conveyed 
that:

The evidence of record available in the 
claims file shows Dr. [P.] completed the 
application for aid and attendance 
benefits.  He stated [the Veteran] did not 
need to be in a nursing home.  Based on the 
evidence of record, entitlement to accrued 
benefits is denied.  

An accrued benefit is any money owed a 
veteran at the time of his death.  Your 
claim remains denied because VA did not owe 
the Veteran any money.  

The Board observes that the RO failed to note or to otherwise 
adequately discuss that: (1) the Appellant was specifically 
seeking VA improved pension benefits including special monthly 
pension based on the need for regular aid and attendance or being 
housebound for accrued benefit purposes; (2) the Veteran's 
October 2007 claim for VA improved pension benefits including 
special monthly pension based on the need for regular aid and 
attendance or being housebound was pending at the time of his May 
2008 death; and the laws and regulations governing entitlement to 
VA improved pension benefits.  

The Board notes that as the Veteran died during the one-year 
period following the RO's determination, his claim for improved 
pension benefits remains pending.  See Taylor v. Nicholson, 21 
Vet. App. 126 (2007).

When the Board reaches a question that has not been previously 
addressed by the RO, it must be considered whether the Appellant 
has been given adequate notice and opportunity to respond and, if 
not, whether she will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
Appellant was not given adequate notice and opportunity to 
respond to the issues raised in the instant appeal in light of 
the deficient July 2009 SOC.  The Board notes further that the 
issue of the Appellant's entitlement to nonservice-connected 
burial benefits is inextricably intertwined with the issue of her 
entitlement to VA improved pension benefits for accrued benefit 
purposes.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Appellant's entitlement to 
VA improved pension benefits including 
special monthly pension based on the need 
for regular aid and attendance or being 
housebound for accrued benefit purposes and 
nonservice-connected burial benefits with 
consideration of the criteria applicable to 
such claims.  See Taylor v. Nicholson, 21 
Vet. App. 126 (2007).  If the benefits 
sought on appeal remain denied, the 
appellant and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the appellant's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the SOC.  The appellant should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

